IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GIOVANNI PERFETTO, FATHER JOHN    : No. 77 WM 2020
DOE ONE, AND FATHER JOHN DOE TWO, :
                                  :
                Respondents       :
                                  :
                                  :
          v.                      :
                                  :
                                  :
DIOCESE OF PITTSBURGH, CARDINAL   :
DONALD WUERL AND BISHOP DAVID     :
ALLEN ZUBIK,                      :
                                  :
                Petitioners       :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Application “for Extraordinary

Relief and Stay Pending Outcome of Dispositive Appeal” is DENIED.